 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18-cV-01013-JLR Document 37-1 Fi!ed 01/24!19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASH]NGTON
AT SEATTLE

BRANDON BURRELL,

Plaintiff, Case No. 2:18-CV-01013-JLR

V_ ORDER `OF DISiW[SSAL

JOHN DOE 1, et al.,

Defendants.

 

 

The Court, having reviewed the record and the Report and Reeommendation of the

Honorable Brian A. Tsuchida, United States Magistrate Ju'dge, finds and O'RDERS:

(1)
(2)
(3)
(4)
(5)
(4)

"--._"--.."'--.."'--..

The Court adopts the Report and Recommendation.

Plaintiff’ s motion for summary judgment (Dkt. 17) is DENIEI)'.
Defendant’s motion for summary judgment (Dkt. 19) is GRANTED.
Plaintifi"S motion to amend the complaint (Dkt. 31) is stricken as moot.
This`oase is dismissed With prejudice

The Clerk Shal] provide a copy of this Order to plaintiff

ORDER OF DISMISSAL - 1

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

'23

 

Case 2:18~cv~.0101.3-JLR Docum'ent 37~1 Filed 01/24119 Page 2 of 2

JAM`ES L. oBART
United Stat s Distriet ludge

` ¢- rs
DATEDthiS § dayof §es. ,2016._

  

ORDER OF DISM'[SSAL » 2

 

 

